In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-19-00445-CV
     ___________________________

 IN RE JASON WAYNE CARLILE, Relator




             Original Proceeding
        Trial Court No. 61562-B*1-9


Before Sudderth, C.J.; Gabriel and Wallach, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that relief should be denied.     Accordingly, relator’s petition for writ of

mandamus is denied and we lift the stay previously ordered by this court.

                                                     Per Curiam

Delivered: December 6, 2019




                                          2